DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/11/2021 has been entered. 
REMARKS
The amendments of claims 1 in the reply filed on 02/11/2021 are acknowledged. No new matter is entered. New grounds of rejection are set forth below.
Claims 1-2, 4-6, and 9-12 are pending in this application.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sakai (US 20050092356), hereinafter referred to as Sakai.
Regarding claim 1, Sakai discloses a solar collector (Abstract), comprising:
a case [1] (Fig 1);
said case [1] having a first side that comprises at least two solar panels [2a] and [2b] (¶0038);
said at least two solar panels [2a] and [2b] being attached to each other by at least two hinges [50] (Fig 1, ¶0038);
said case [1] having a second side that comprises at least one support structure [12a] and [12b] for each of said at least  two solar panels [2a] and [2b] (Fig 12);
at least one output port (device comprises a controller that functions as input/output terminal, ¶0043); and
at least one handle integrated into said case [4a] (Fig 1, ¶0041) wherein:
said at least one of support structures [12a] may be independently and reversible rearranged to support each of said at least two solar panels [2a] and [2b] (Fig 12, ¶0051), and
said at least one support structures [12a] contact the ground to position each of said at least two solar panels [2a] and [2b] at a pre-determined angle to maximize the impingement of light onto said solar panels (Fig 12).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney (US 20130008483, cited in previous action) in view of Goei et al. (US 20160173026, cited in previous action), hereinafter referred to as Chaney and Goei, respectively.
Regarding claim 1, Chaney discloses a solar collector (photovoltaic “PV” module, Abstract), comprising:
a case [20] (carrier layer [20] encases the PV module when folded into a carrying a position, Fig 2, ¶0036);
said case [20] having a first side (top surface of case [20]) that comprises at least two solar panels [30] (section [30] of the PV module comprising 6 solar cells, Fig 3, ¶0037);
said at least two solar panels [30] being attached to each other by at least two hinges [24] (Fig 3); 
at least one output port [34] (output lead [34], Fig 3, ¶0037); and
at least one handle integrated into said case [20] (belt or strap secured around the folded sections so that it can easily carried or hooked onto a field pack, ¶0036).
The reference fails to teach that said case has a second side that comprises at least one support structures for each of said at least two solar panels, wherein said at least one of support structures may be independently and reversibly rearranged to support each of said at least two solar panels, and said at least one support structures contact the ground to position each of said at least two solar panels at a pre-determined angle to maximize the impingement of light onto said solar panels.
Goei discloses a PV panel assembly analogous to the solar collector of Chaney, wherein the PV panel assembly is foldable and portable (Figs 1-2, ¶0030-0031). The reference teaches that the PV panel comprises at least one support structure [1902] for each of the PV panels that may be independently and reversibly rearranged to support each of the PV panels (structures [1902] moves between collapsed and uncollapsed positions, ¶0041, Figs 17 and 19), and said support structures [1902] contact the ground to position each of said PV panels at a predetermined angle to maximize the impingement of light onto said solar panels (Fig 20, ¶0042). The support structures are suitable for its intended purpose as the support structures of Chaney. Thusly, it would have been obvious to one having ordinary skill in the art to modify the solar collector of Chaney such that a second side of the case comprises at least one support structures since the use of a known technique to improve similar devices in the same way supports a prima facie obviousness determination. See MPEP 2143, subsection B. 
Regarding claim 2, modified Chaney discloses all of the limitations as set forth above. Furthermore, the combination of the references teaches that the solar collector has a three solar panels [30] (Chaney, Fig 3) and four support structure [1902] (Goei, Fig 19).
Regarding claim 6, modified Chaney disclose all of the limitations as set forth above. Moreover, the references teach that the solar collector has a weight between about 4 to about 15 pounds (PV module of a preferred embodiment is about 7.4 pounds, Chaney, ¶0012).
Regarding claim 9, modified Chaney discloses all of the limitations as set forth above. Moreover, the references teach that the solar collector has an output rating of from about 10 W to about 80 W since the PV module has a maximum output of about 122 W (Chaney, ¶0012).
Regarding claim 11, modified Chaney discloses all of the limitations as set forth above. Furthermore, the combination of the references teaches that the solar panels are connected in series (Chaney, ¶0019).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney and Goei as applied to claim 1 above, and further in view of Weber et al. (US 4940629, cited in previous action), hereinafter referred to as Weber.
Regarding claims 4 and 5, modified Chaney discloses all of the limitations as set forth above. The references teach that the case [20] comprises nylon material for rugged use (Chaney, ¶0037).
The reference fails to teach that the case is formed from a hard plastic and acrylonitrile styrene acrylate.
Weber discloses a fiber reinforced thermoplastic integral skin foam analogous to the nylon material of Chaney (Abstract), wherein the integral skin foam includes characteristics of high strength (Col 1: 26-40). The reference teaches that the integral skin foam may comprise a nylon material or an acrylonitrile styrene acrylate (impact resistant polystyrene of the ASA type (Col 2: 14-26). The integral skin foam of Weber is suitable for the intended purpose as the material for the case of Chaney since . 
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaney and Goei as applied to claim 1 above, and further in view of Hoffman (US 20100156339, cited in IDS), hereinafter referred to as Hoffman.
 Regarding claims 10 and 12, modified Chaney discloses all of the limitations as set forth above. The combination of the reference teaches that the solar panels [30] are connected in series (Chaney, ¶0036).
The reference fails to disclose a parallel connection.
Hoffman discloses a portable solar powered battery charger analogous to the PV module of Chaney (Abstract, Fig 2). The reference teaches that the solar panels may configured to be connected in parallel and series to generate desired output levels (¶0031). Thusly, it would have been obvious to one having ordinary skill in the art to modify the PV module of Chaney to include the parallel and series connection of Hoffman to provide the PV module with desired output levels (Hoffman, ¶0031).
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. Applicant argues that the Chaney and Goei fails to teach that the stands can be arranged to support a photovoltaic panel with a lower profile, such as where part of the PV panel may be folded over. The Examiner respectfully disagrees. It is noted that said features upon which applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Chaney and Goei fails to teach the support structures of the instant claims. The Examiner respectfully disagrees. As set forth above, the applied reference read on the instant claims since the at least one support structure can be adjusted independently to support all of the solar panels of the solar collector.
Applicant argues that Chaney and Goei fail to teach that the case comprises a handle. The Examiner respectfully disagrees. As set forth above, the primary reference Chaney discloses a strap or belt that functions as handle in ¶0036.
Applicant argues that the secondary references Weber and Hoffman fail disclose the supposed deficiencies of Chaney and Goei. The Examiner respectfully disagrees. As set forth above, the applied references disclose the supposed deficiencies. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DUJUAN A HORTON/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ELI S MEKHLIN/Primary Examiner, Art Unit 1796